Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 19 December 2019, 6 March 2020, and 21 September 2020 have been entered. 

Election/Restriction
Applicant’s election of Group I, claims 1-17, and the species of: A-b) wherein the female mammal is within twenty weeks of parturition; and B-b) wherein the administration of the IL-8 is a systemic administration, in the reply filed 2 June 2021 is acknowledged. 
Claims 1-20 are pending. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-17 are under examination to the extent they read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Specification
The disclosure is objected to because of the following informalities:
U.S. Application No. 15/541,126 is now patented. The first paragraph of the specification should be updated accordingly.
In Table 1 of the specification (at page 38), the text is blurry.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the recitation of “and/or iii) increasing dry matter intake of mammal, iv) and/or producing insulin resistance in the mammal” should be “and/or iii) increasing dry matter intake of a mammal, and/or iv) producing insulin resistance in a mammal”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites “wherein the administration comprises the systemic administration as an intravenous administration.” The claim is indefinite in that it is unclear whether the systemic administration is an intravenous administration, or a systemic administration is used for an intravenous administration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 recites “The method of claim 11, wherein the bovine female mammal is a dairy cow.” Claim 11, upon which claim 12 depends, recites “The method of claim 10, wherein the female mammal is a dairy cow.” Claim 12 fails to further limit the subject matter of claim 11.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method for i) increasing milk production and/or increasing fat content of milk produced by a female mammal; and/or ii) increasing dry matter intake of a female mammal; and/or iii) increasing insulin resistance in a female mammal, the method comprising administering to the female mammal an effective amount of Interleukin-8 (IL-8) such that at least i), ii), or iii), or a combination thereof occurs subsequent to the administration, wherein the female mammal is a dairy cow that is within twenty weeks of parturition,
does not reasonably provide enablement for administering IL-8 to any mammal. The specification does not enable any person skilled in the art to which it pertains, or with 
Independent claim 1 recites “A method for i) improving health of a mammal, and/or ii) increasing milk production and/or increasing fat content of milk produced by a female mammal, and/or iii) increasing dry matter intake of mammal, iv) and/or producing insulin resistance in the mammal, the method comprising administering to the mammal an effective amount of Interleukin-8 (IL-8) such that at least i), ii), iii) or iv), or a combination thereof occurs subsequent to the administration.”
The claims encompass administering IL-8 to any mammal (to improve health of a mammal), the specification, however, is not enabled for the treatment as broadly claimed. What Applicant has disclosed in the specification is the use of IL-8 in dairy cows for increasing milk production and/or increasing fat content of milk. The specification discloses that cows were treated with a single dose of IL-8 shortly after calving, and the IL-8 treatment increased milk production and improved production of fat corrected milk (FCM) and energy corrected milk (ECM). The specification also discloses that the IL-8 administration (i.e., to the female cows shortly after calving) elicited a beneficial increase in insulin resistance and changes in dry matter intake in the cows. The prior art provides teachings that IL-8 can be used for assisting labor in a pregnant mammal by inducing ripening of the cervix (see Kelly et al., U.S. Patent No. 5,624,670, also cited in the following 35 USC § 102 section). Except for treating the dairy cows shortly after calving or within twenty weeks of parturition as disclosed in the instant specification, or for assisting labor in a pregnant mammal by inducing ripening of the cervix as taught in the prior art, the specification fails to demonstrate that it is enabled to 
Clearly, the instant specification does not enable one of skill in the art to use IL-8 for treating a mammal as broadly claimed. See In re Wands', 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the 
Given the breadth of the claims, in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (Can. J. Vet. Res., 2008, Vol. 72(3):291-296).
 Watanabe teaches administration of recombinant bovine IL-8 (rblL-8) into female cows. Watanabe teaches that 6 cows were infused with rbIL-8 (5 g or 25 g) into the left-front teat cistern and a saline placebo was infused into the right-front teat cistern following the final milking.
.

Claims 1, 2, 4, 6, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. (U.S. Patent No. 5,624,670, Date of Patent: Apr. 29, 1997).
Kelly teaches that parturition (expulsion of the fetus from the uterus) requires both contractions of the myometrium (the smooth muscle of the uterus) and a softening of the connective tissue of the cervix, so that it will stretch and dilate sufficiently to allow the fetus to be expelled; and this softening is known as “ripening” (col. 1, lines 11-16). Kelly teaches that interleukin-8 (IL-8) can be used to induce labor and help normal ripening of the cervix in a female mammal (col. 1, lines 35-46). Kelly teaches that female mammal can be a human or an animal, and that the invention provides a method for inducing cervical ripening and a method of assisting mammalian birth or fetal removal by administering to the cervix of a pregnant mammal an amount of IL-8 effective to induce cervical ripening (col. 1, lines 58-67; col. 3, lines 18-24). Kelly teaches that the IL-8 can be administered intravaginally or directly to the cervix, e.g. typically as a gel or cream, or injected by a blunt needle into the cervical channel (col. 4, lines 29-34). Kelly teaches that the invention applies to humans and to any other mammal which has a fundamental parturition mechanism similar to that of humans, in that cervical ripening is required. 
Therefore, Kelly anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (U.S. Patent No. 5,624,670), in view of Kimura et al. (J. Dairy Sci., 2002, Vol. 85(3):544-550).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Kelly teaches as set forth above. Kelly, however, does not teach wherein the mammal is a bovine mammal or a dairy cow (claims 10-12).
Kimura teaches that retained placenta (RP) is a reproductive abnormality unique to the cows and water buffalos among domestic ruminants (p. 544, under section “INTRODUCTION”). Kimura teaches that cows that develop RP have reduced level of IL-8 in their plasma before calving than cows that will expel the placenta normally (see Abstract and p. 549, under section “CONCLUSIONS”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer IL-8 to pregnant cows prior to calving. One of ordinary skill in the art would have been motivated to do so, because Kimura teaches that RP is a reproductive abnormality unique to the cows, and it is 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,500,253. 
A method for inhibiting the development of puerperal metritis in a non-human female mammal comprising administering to the female mammal an effective amount of Interleukin-8 (IL-8), wherein the female mammal is within twenty weeks post parturition when the IL-8 is administered.” Although the claims at issue are not identical, they are not patentably distinct from each other, because the claims of the ‘253 patent anticipate the instant claims. Therefore, a nonstatutory double patenting rejection is proper. 

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of co-pending Application No. 16/663,764 (reference application). 
Claim 1 of the ‘764 application recites “A method for increasing milk production and/or increasing fat content of milk produced by a female mammal, the method comprising administering to the female mammal within twenty weeks post parturition an effective amount of Interleukin-8 (IL-8) such that: i) milk produced by the female is increased subsequent to the administration relative to a control; and/or ii) the amount of milk fat in milk produced mammal is increased relative to a control.” Although the claims at issue are not identical, they are not patentably distinct from each other, because the claims of t the ‘764 application anticipate the instant claims. Therefore, a nonstatutory double patenting rejection is proper. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 15, 2021